The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 12/28/2020.
4.	Claims 7, 17-21, 26-27, and 32-34 are currently pending.
5.	Claims 7 and 32-34 have been amended.
6.	Claims 1-6, 8-16, 22-25, and 28-31 have been cancelled.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

8.	Claims 7, 17-21, 26-27, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7:
	Claim 7 includes the limitation “wherein the first top wall of the at least one auxiliary element intersect the chamber wall at a perpendicular angle”. Absolutely nothing in the specification discloses that a first top wall intersect the chamber wall at a perpendicular angle. To the extent that applicant may attempt to rely on the drawings, "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue."). In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977). It is noted that even an angle of 89 degrees or 91 degrees does NOT meet the definition of perpendicular. There is absolutely no way for one of ordinary skill in the art to distinguish between 89/91 and 90 degrees based on the drawings alone.
Regarding claims 17-21, 26-27, and 32-34:
	Claims 17-21, 26-27, and 32-34 are rejected at least based on their dependency from claim 7.

9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 17, 20-21, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 17, 20-21, and 27:
Claims 17, 20-21, and 27 recite the limitation “the wafer edge region protection element”. However, it is noted that claim 7, from which claims 17, 20-21, and 27 depend, has been amended to remove “the wafer edge region protection element”. Claim 7 now recites “the at least one wafer edge region protection element”. As such, claims 17, 20-21, and 27 lack proper antecedent basis. For purposes of prosecution on the merits, examiner is interpreting said claims to recite “the at least one wafer edge region protection element”.

Claim Rejections - 35 USC § 103
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 7, 17-21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348).
Regarding claim 7:
	Ishizuka teaches a plasma etching apparatus (etching apparatus) for etching a wafer (object, 22) using plasma [fig 5 & col 6, lines 11-23], the apparatus (etching apparatus) including: a first chamber (first chamber, 10), a first plasma production source (loop antenna, 32) and a first gas supply (gas inlet pipe, 14) for introducing a supply of gas (gas source, 15) into the first chamber (first chamber, 10) [fig 5 & col 3, lines 29-38 and col 4, lines 11-23]; a second chamber (second chamber, 60), a second plasma production source (coil, 72) and a second gas supply (gas inlet pipes, 66) for introducing a supply of gas (gas source, 17) into the second chamber (second chamber, 60) [fig 5 & col 6, lines 24-34 and 42-60], the second gas supply (gas source, 17) being independently controllable (via controller 50) of the first gas supply (gas inlet pipe, 14) [fig 5 & col 7, lines 19-21]; a workpiece support (support table, 20) positioned in the 
	Ishizuka does not teach at least one wafer edge region protection element disposed on the workpiece support for protecting the edge of a wafer and/or a region outwardly circumjacent to the edge of the wafer, wherein the at least one wafer edge region protection element has a first wall disposed parallel to a surface of the workpiece support and a second wall extending from the first wall to the surface of the workpiece support, and wherein the at least one wafer edge region protection element extends inwardly into the chamber to a first vertical plane.
Wongsenakhum teaches at least one wafer edge region protection element (ring, 106) disposed on the workpiece support (pedestal, 104) for protecting the edge of the wafer and/or a region outwardly circumjacent to the edge of the wafer (may be placed over the wafer as an exclusion ring), wherein the at least one wafer edge region protection element (ring, 106) has a first wall (top wall of 106) disposed parallel to a surface of the workpiece support (top surface of 104) and a second wall (sidewall of 106) extending from the first wall (top wall of 106) to the surface of the workpiece support (top surface of 104) [fig 1A & col 2, lines 26-49], and wherein the at least one 
Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
	Ishizuka modified by Wongsenakhum does not teach a plurality of gas flow pathway defining elements for defining a gas flow pathway in the vicinity of the wafer when positioned on the workpiece support, and in which the gas flow pathway defining elements include at least one auxiliary element spaced apart from the at least one wafer edge region protection element to define the gas flow pathway, and the at least one auxiliary element extends radially inward to the vertical plane directly from the side section of the chamber wall of the second chamber over the at least one wafer edge protection element as spaced vertically therefrom such that the at least one auxiliary element and the at least one wafer edge protection element delimit the gas flow pathway, wherein the gas flow pathway extends radially relative to the second chamber, and wherein a bottom wall of the at least one auxiliary element opposite the at least one wafer edge region protection element is parallel to the surface of the workpiece support, wherein the at least one auxiliary element defines a first top wall disposed directly on the chamber wall parallel to the surface of the workpiece support and a second top wall extending directly from the first top wall toward the vertical plane at a non-parallel and 
	Cooke teaches a plurality of gas flow pathway defining elements (guide, 12, and edge of substrate support 6) for defining a gas flow pathway (gap) in the vicinity of the wafer (substrate, 8) when positioned on the workpiece support (substrate support, 6) [fig 1, 6 & 0057, 0082], and in which the gas flow pathway defining elements (12/ edge of substrate support 6) include at least one auxiliary element (guide, 12) spaced apart from the workpiece support edge (edge of substrate support 6) to define the gas flow pathway (gap) [fig 1, 6 & 0057, 0082], and the at least one auxiliary element (guide, 12) extends radially inward to the vertical plane (aperture is approximately the same diameter as that of the substrate) directly from the side section of the chamber wall of the second chamber (contact with the wall of the chamber within intermediate region, 11) over the workpiece support edge (edge of substrate support 6) as spaced vertically therefrom such that the at least one auxiliary element (12) and the workpiece support edge (edge of substrate support 6) delimit the gas flow pathway (gap) [fig 1, 6 & 0057, 0063, 0082], wherein the gas flow pathway (gap) extends radially (along radius) relative to the second chamber (intermediate region, 11) [fig 1, 6 & 0057, 0082], and wherein a bottom wall of the at least one auxiliary element (bottom surface of 12) opposite the workpiece support edge (edge of substrate support 6) is parallel to the surface of the workpiece support (see fig 6) [fig 1, 6 & 0057, 0082], wherein the at least one auxiliary element (guide, 12) defines a first top wall (radially outer top wall) disposed directly on the chamber wall (sidewall of 2) parallel to the surface of the workpiece support (the see fig 6) relative to the surface of the workpiece support (top surface of 6) [fig 1, 6 & 0026], and wherein the first top wall (radially outer top wall) of the at least one auxiliary element (12) intersect the chamber wall at a perpendicular angle (the guide may take a number of other forms, for example as a funnel -  it is noted that funnel shapes include shapes wherein the radially outer top wall is horizontally extending) [fig 1, 6 & 0026].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Additionally/alternatively, Ye teaches at least one auxiliary element (focus ring, 90) defines a first top wall (radially outer top wall of 90) disposed directly on the chamber wall (90 can be designed as a fixed ring structure attached to the sidewall 35 of the process chamber 30) parallel to the surface of the workpiece support (see fig 2) and a second top wall (containment wall, 95) extending directly from the first top wall see fig 2) [fig 2 & col 4, lines 8-42].
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one auxiliary element of modified Ishizuka with the auxiliary element shape of Ye to guide the flow of fresh reactive process gas species to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42].
Finally, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth above, it would have been obvious to modify the at least one wafer edge region protection element of modified Ishizuka (12 of Cooke) with the shape depicted in fig 2 of Ye. It is noted that such a modification results in a structure “wherein the first top wall of the at least one auxiliary element intersects the chamber wall at perpendicular angle”.
Regarding claim 17:
Ishizuka does not teach the at least one wafer edge region protection element is an annular wafer edge protection device.
Wongsenakhum teaches the at least one wafer edge region protection element (106) is an annular wafer edge protection device (ring) [fig 1A & col 2, lines 26-49].

Regarding claims 18-19:
Ishizuka modified by Wongsenakhum does not teach the at least one auxiliary element includes one or more baffles; and the at least one auxiliary element is an annular baffle. 
Cooke teaches the at least one auxiliary element (guide, 12) includes one or more baffles (arranged effectively as a funnel) [fig 1, 6 & 0057]; and the at least one auxiliary element (guide, 12) is an annular baffle (frusto-conical guide arranged effectively as a funnel) [fig 1, 6 & 0057].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Regarding claim 20:

Regarding claim 21:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Ye teaches at least one auxiliary element (focus ring, 90) is spaced apart from the at least one wafer edge region protection element (see edge ring depicted in fig 2) to define a gap (channel, 100) of between 2 and 80 mm (inlet width w is preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective 
Regarding claim 27:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Ye teaches at least one wafer edge region protection element (see edge ring depicted in fig 2) is spaced vertically from the at least one auxiliary element (focus ring, 90) by a distance (inlet width w) from 5 mm to 50 mm (preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to 
Regarding claim 33:
Modified Ishizuka teaches the at least one wafer edge region protection element (ring, 106) further includes a third wall (radially inner sidewall of 106) extending from the first wall (top wall of 106) toward the surface of the workpiece support (top surface of 104) and a fourth wall (horizontal bottom wall of 106) extending from the third wall (radially inner sidewall of 106) that is disposed parallel to and spaced apart (see fig 1A) from the surface of the workpiece support (top surface of 104) [Wongsenakhum - fig 1A & col 2, lines 26-49].
14.	Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-20, and 33 above, and further in view of Yamamoto (US 2011/0226181) with substantiating evidence provided by Koshiishi et al (US 5,919,332).
	The limitations of claims 7, 17-20, and 33 have been set forth above.
Regarding claim 21:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
2) of between 2 and 80 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
Regarding claim 27:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Yamamoto teaches at least one wafer edge region protection element (cover ring, 76) is spaced vertically from the at least one auxiliary element (orifice forming member, 96) by a distance (vertical width, L2) from 5 mm to 50 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
15.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Kessels et al (US 2010/0003827).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 26:
Modified Ishizuka teaches a pump (vacuum pump, 19) and an exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10], wherein the pump (vacuum pump, 19) is in fluid communication with the gas flow pathway (defined between 106 and 12 of Wongsenakhum and Cooke, respectively) via the exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10].
Modified Ishizuka does not specifically disclose a gate valve on the exhaust line.

Modified Ishizuka and Kessels are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with a gate valve, as in Kessels, to control the pressure within the apparatus [Kessels - 0045].
16.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Iwai (US 2010/0216313).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 32:
Modified Ishizuka does not specifically teach a frame disposed between the at least one wafer edge region protection element and the workpiece support.
Iwai teaches a frame (holder frame, 6) disposed between the wafer edge region protection element (dielectric cover member, 40) and the workpiece support (300) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the 
Regarding claim 34:
Modified Ishizuka does not specifically teach a frame disposed between the first wall of the at least one wafer edge region protection element and the surface of the workpiece support and between the second wall and the third wall of the at least one wafer edge region protection element.
Iwai teaches a frame (holder frame, 6) disposed between the first wall of the at least one wafer edge region protection element (top surface of 40) and the surface of the workpiece support (300) and between the second wall (radially outer wall) and the third wall (radially inner wall) of the at least one wafer edge region protection element (dielectric cover member, 40) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].

Response to Arguments
17.	Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejection of claim(s) 7, 17-21, 26-27, and 32-34 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection of claim(s) 7, 17-21, 26-27, and 32-34 under 35 USC 112(a) has been withdrawn in view of the amendments to claim 7. However, it is noted that the amendments have necessitated a new grounds of rejection of claims 7, 17-21, 26-27, and 32-34 under 35 USC 112(a).
18.	Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejection of claim(s) 7, 17-21, 26-27, and 32-34 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 7, 17-21, 26-27, and 32-34 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 7 and 32-34. 
	However, it is noted that the amendments have necessitated a new grounds of rejection of claims 17, 20-21, and 27. Specifically, these claims now lack antecedent basis due to the amendments of independent claim 7 (see 112(b) rejection set forth above).
19.	Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejection of claim(s) 7, 17-21, 26-27, and 32-34 under 35 USC 103 have been fully considered but they are not persuasive. 
(a) 	Applicant argues that Cooke is silent regarding the position of the guide 12 relative to a wafer edge region protection element. Therefore, the rejection of record fails to teach the newly amended limitations “wherein the at least one wafer edge region 
In response, it is noted that Wongsenakhum teaches at least one wafer edge region protection element (ring, 106) extends inwardly into the chamber to a first vertical plane (may be placed over the wafer as an exclusion ring) [fig 1A & col 2, lines 26-49]. Furthermore, Cooke teaches at least one auxiliary element (guide, 12) extends radially inward to the vertical plane (aperture is approximately the same diameter as that of the substrate) = [fig 1, 6 & 0057, 0063, 0082].
	Therefore, the combination of references teach this limitation (specifically, the vertical plane has been interpreted to be a vertical plane extending upwardly from the edge of the wafer). The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Moreover, Ye teaches this limitation (see 90 relative to the ring depicted in fig 2).
(b)	Applicant argues that Cooke does not teach the guide 12 having the claimed shape. Specifically, the radially outer top wall of 12 cannot correspond to applicant’s “first top wall” because it does not intersect the chamber wall at a perpendicular angle. It is a portion that runs parallel to the wall of the chamber.
	In response, it is noted that Cooke is NOT limited to that which is depicted. Although not depicted, Cooke teaches:
[0026] The guide may take a number of other forms, for example as a funnel. Preferably the guide is substantially a hollow conical frustum in shape. In 
Examiner notes that a “funnel” encompasses shapes wherein the radially outer upper portion is horizontally extending. As evidentiary support, a screenshot of a google image search is attached below. ALL 10 of the first ten images depict the claimed shape.

    PNG
    media_image1.png
    929
    1920
    media_image1.png
    Greyscale

(c)	Applicant argues that in Ye’s fig 2, the focus ring 90 is not affixed to the sidewall. In Ye’s embodiments depicting 90 affixed to the sidewall (fig 3a/3b), Ye’s focus ring 90 does not have the claimed shape.
	Once again, it is noted that the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Cooke teaches at least one auxiliary element (12) extending directly from the sidewall of the chamber [fig 6]. 12 of Cooke was merely modified with the shape of 90 in fig 2 of Ye because such a shape allows for the flow of fresh reactive process gas species to be guided to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42]. It is noted that such a modification results in the claimed structure.

Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Benjamin Kendall/Primary Examiner, Art Unit 1718